Citation Nr: 0927301	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-11 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral pes planus 
(claimed as flat feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1973 to June 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  In that rating decision, the RO 
denied the benefit sought on appeal. 

In April 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing at the RO.  
A transcript of the hearing has been associated with the 
claim folder.  


FINDINGS OF FACT

1.  The evidence shows that the Veteran had bilateral pes 
planus prior to service.  

2.  The medical evidence does not show an increase in 
severity of the condition during the veteran's period of 
service, and it is against a finding that the preservice pes 
planus condition was permanently aggravated by service. 

3.  The Veteran does not have a current diagnosis of 
bilateral pes planus, or any other foot related disorder. 


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus 
(claimed as flat feet) have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence, the Veteran is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
Veteran prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the August 2006 RO decision in the matter, VA 
sent letters to the Veteran dated April 2006 and June 2006, 
that fully addressed all notice elements concerning his 
bilateral pes planus claim.  The April 2006 letter informed 
the Veteran of what evidence is required to substantiate the 
claims, and apprised the Veteran as to his and VA's 
respective duties for obtaining evidence.  In the June 2006 
letter, VA informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
VCAA duty to notify was fully satisfied as to the Veteran's 
claims.

In addition to its duty to notify the Veteran with regard to 
his claim, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with examinations in August 2006 and February 2008.  
The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Service Connection

Factual Background

A review of the Veteran's service treatment records show that 
on the Veteran's January 1973 examination, prior to entrance 
into service, the examiner noted the Veteran had bilateral 
pes planus and designated the severity of the condition at a 
level two.  The service treatment records also show that the 
Veteran was treated for foot complaints related to his 
bilateral pes planus from February 1973 until June 1974.  The 
report of a May 1973 Medical Condition Physical Profile 
Record indicated that the Veteran was given a temporary level 
three profile due to flat feet for seven days.   This record 
shows that the Veteran was placed on a temporary physical 
profile with limited duty assignments.  In February 1974, the 
Veteran was again placed on a temporary level three physical 
profile with limited duty assignments for ninety days because 
of the severity of his flat feet.  

A review of the Veteran's service treatment records shows no 
complaints or findings indicative of foot trouble from 1974 
to June 1976. 

On the report of the Veteran's May 1976 examination prior to 
separation from service, clinical evaluation for the 
Veteran's feet and lower extremities was normal.  The 
examiner designated his lower extremity with a level one (or 
normal) rating on assessment of physical profile.  On the May 
1976 Medical History Report, the Veteran did not indicate 
that he had any foot related problems while in service. 

The Veteran's service records show that the Veteran was 
transferred from a military occupational specialty (MOS) as a 
lineman to a supplies equipment specialist in September 1974, 
and that throughout the remainder of his service, the Veteran 
was assigned to a position in equipment management.  

Subsequent to service, complaints and findings related to the 
Veteran's feet were not shown for many years.  The Veteran 
did not submit a claim for service connection for feet 
problems until March 2006. 

In August 2006, the Veteran was afforded a VA examination in 
conjunction with his claim.  On the August 2006 VA 
examination report, the examiner found that the diagnostic 
images of the Veteran's feet did not show any evidence of pes 
planus.  The examiner noted that the images did revealed mild 
degenerative changes in the first metatarsal joint.  

In a May 2007 correspondence from Dr. Dixie Patel at 
Lakeshore Medical Clinic, Dr. Patel stated that, she had 
reviewed the Veteran's service records and found that "[I]t 
is apparent that his ongoing issues with his feet are likely 
related to his military service."  Dr. Patel did not provide 
any further statement on whether the Veteran's feet were 
aggravated by his period of service, nor did she specifically 
identify the nature of the Veteran's condition.  VA received 
the Veteran's March 2006 to August 2007 private treatment 
records from Dr. Patel, and in those records there is no 
indication that the Veteran complained of, or was being 
treated for, any problems related to his feet. 

In February 2008, the Veteran underwent another VA 
examination in conjunction with his claim.  In the February 
2008 examination report, the examiner noted that upon 
physical examination of the Veteran's feet, the Veteran had 
tenderness with deep palpation along the medical arches of 
both, and that there small callosity on the plantar aspect of 
both great toes.  The examiner noted that there were no other 
abnormal findings.  The examiner reviewed the results of the 
x-ray report, and found that there was no evidence of pes 
planus or arthritis on the x-ray film.  The examiner 
concluded with the following: 

1. Pes planus - this condition existed 
prior to service and there is no evidence 
of permanent aggravation secondary to 
service  2. Bilateral plantar fasciitis 
secondary to pes planus.  This condition 
is more likely than not related to the 
foot complaints shown in service.  There 
is no evidence of permanent aggravation 
due to service.  3. There is no evidence 
of arthritis of the feet based on today's 
exam and XRAY.

The RO asked the February 2008 examiner to clarify his 
findings, and in a March 2008 addendum, the examiner modified 
his conclusion to state: "There is no evidence of arthritis 
or pes planus of both feet based on today's exam and xray 
findings.  The minimal arthritis of the first MTP joints seen 
on the prior xray is no longer seen.  There is no other 
chronic disability of the feet which can be diagnosed at this 
time." 
 
In April 2009, the Veteran testified before the undersign 
Veterans Law Judge.  During the hearing, the Veteran 
testified that he has experienced problems related to his 
flat feet since service, but that he has never sought medical 
treatment for his condition until March 2006.  



Legal Criteria 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases may be 
presumed to have incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111 (West 2002).  A pre-
existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  VA bears the burden to rebut the presumption of 
aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
A finding of aggravation, however, is not conceded where the 
disability underwent no increase in severity during service 
based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Here, the Veteran's January 1973 examination prior to service 
entry shows that he had pes planus, bilaterally.  Therefore, 
the focus of this matter is whether the pre-existing pes 
planus were aggravated during the Veteran's period of service 
(i.e. since he does not have the benefit of the presumption 
of soundness).  See 38 U.S.C.A. § 1111. 

With regard to aggravation claims, it is pointed out that the 
lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre- existing condition. 38 C.F.R. § 3.306.

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Thus, "a lasting worsening of the condition" - that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  Routen v. 
Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If 
there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Veteran's service medical records show that he had pes 
planus (level two) upon his entrance into service and that 
the Veteran was twice placed on temporary physical profiles 
because the severity of this condition.  He was on profile 
for seven days in May 1973 and ninety days in June 1974.  It 
is pertinent that no record during the remainder of the 
Veteran's period of active (through to June 1976) shows 
complaints or findings of feet problems. 

At the time of his separation from service, the record no 
longer showed that he complained of any foot related 
problems.  Although the record shows that the Veteran had 
flare-ups during service (his placement on temporary physical 
profiles), the record does not reflect an increase in the 
disability at the time of his discharge from service.  
Moreover, the May 1976 examination prior to separation did 
not reflect evidence of any foot related disability (the 
examiner noted that the Veteran's feet were normal (level 
one)).  Again, a temporary or intermittent flare-up of a pre-
existing injury or disease is not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  Here, there is no evidence that shows that 
the Veteran's pes planus had permanently worsened during 
service.  

The record also does not show a continuity of symptomatology 
(or treatment) for bilateral pes planus following separation 
from service in 1976 and prior to August 2006, when the 
Veteran was examined in conjunction with his claim.  A 
lengthy period of time between service and the first post-
service clinical notation of complaints or symptoms 
associated with the disability at issue is of itself a factor 
for consideration against a finding that the current 
disability is related to service.   See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service).

The Board notes that the Veteran has testified that he has 
experienced foot problems since service, and in this 
capacity, the Board finds the Veteran is competent to attest 
to his observations of his disability.  38 C.F.R. § 
3.159(a)(2).  As a lay person, however, the Veteran is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that pre-existing flat feet was aggravated during 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In 
this regard, the Veteran's statement that his pes planus was 
permanently worsened by service is not competent medical 
evidence. 

In addition to the fact that the medical evidence does not 
show that the Veteran's foot condition grew worse in 
severity, or that the condition was treated continuously 
since service, the record also fails to show a current 
diagnosis of pes planus.  In the examination reports of 
August 2006 and February 2008, the examiners both found that 
there was no evidence of bilateral pes planus based on the 
physical examination and x-ray findings.  Without a current 
diagnosis of pes planus, service connection cannot be 
granted.  Furthermore, the current medical evidence does not 
show that the Veteran presently has any foot-related disorder 
upon which service connection may be awarded.  While the 
August 2006 examiner noted that there was evidence of mild 
degenerative changes in the first metatarsal phalanges joint 
(but did not relate this to service), the February 2008 
examiner specifically found that there was no longer any 
evidence of any chronic foot related condition at the time of 
February 2008 examination.  

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, 
there is no current diagnosis of any foot-related disorder, 
including pes planus; service connection is not warranted.  
See Hickson, 12 Vet. App. at 253.

In sum, the Board finds that the Veteran's bilateral pes 
planus existed prior to service, and that the preponderance 
of the evidence is against finding that it was aggravated by 
service.  Further, there is no evidence of a current 
disorder.  Accordingly, the claim for service connection must 
be denied.  


ORDER

Service connection for bilateral pes planus is denied. 



____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


